Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claims 2 & 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5, 7 & 9-11 are also objected since they depend 


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 13 & 14  are rejected under 35 U.S.C. 103 as being unpatentable over Nogimori (Pub No. 20180257565) and further in view of Watanabe (Pub No. 20180120572). 

Regarding claim 1, Nogimori discloses a driver-assistance device comprising: a memory; and a processor comprising hardware (Fig. 6: CPU & Memory), the processor being configured to acquire both line-of-sight information on a line of sight of a driver (Para. 61: Acquire line-of-sight information of the driver) and image data resulting from imaging surroundings of a vehicle (Para. 58: Image data of the surrounding of the vehicle) & (Abstract), display contents of an image generated from the image data based on the line-of- sight information, and output the display contents with the image (Para. 53: Display image content) & (Para. 60-61 & Abstract). 
Nogimori is silent regarding set a display position and output the display position.
In a similar field of endeavor, Watanabe discloses set a display position and output the display position (Para. 44: The display position controller 13e controls a display position of the display image & Para. 67-68: Display position controlled and output the virtual display position).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle display device of Watanabe’s disclosure with the drive assist apparatus, as taught by Nogimori. Doing so would have resulted in effectively generating virtual images in a vehicle system to assist the driver for safely operating the vehicle. 
Regarding claim 13, Claim 13 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 14, Claim 14 corresponds to claim 1 and is analyzed accordingly.

Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nogimori (Pub No. 20180257565), in view of Watanabe (Pub No. 20180120572) and further in view of Kamini (Pub No. 2019/0188891).
Regarding claim 12 & 15, Nogimori, remains as applied above and continue to discloses a line-of-sight sensor configured to detect the line-of-sight information (Para. 61: Acquire line-of-sight information of the driver), and wherein the processor is configured to: the display contents of the image for the wearable device based on the line-of- sight information; and the display contents together with the image to the wearable device Para. 53: Display image content) & (Para. 60-61 & Abstract). 
The display position controller 13e controls a display position of the display image & Para. 67-68: Display position controlled and output the virtual display position).
Nogimori is silent regarding a driver-assistance system comprising: a wearable device configured to: bidirectionally communicate with the driver- assistance device.
 In a similar field of endeavor, Kamini discloses driver-assistance system comprising: a wearable device configured to: bidirectionally communicate with the driver- assistance device (Fig. 1 & 2: Wearable device-16 & Para. 32: VR video & para. 35: bio-directional communication with vehicle) and virtually displaying images (Abstract: Virtual images).
At the time of filling, it would have been obvious to use wearable device to present virtual images to the user to assist the user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD K TALUKDER/            Primary Examiner, Art Unit 2648